Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s election of claims 1-3 in the reply filed on 11 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-3 are currently pending and have been examined.
Claims 1-3 were elected.
Claims 4-6 are withdrawn from consideration.
Claims 1-3 are rejected.

Priority
The instant application does not claim the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c) to any prior applications. Accordingly, the effective filing date for the instant application is 10 July 2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-3 are drawn to a method, which is a statutory category of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a method for searching claims in a computing environment for the healthcare providers and/or intervention strategies with the best outcome efficiencies when treating a particular root diagnosis in part performing the steps of organizing medical and/or pharmacy claims in tables, including pooling claims from different sources; identifying the root diagnoses for each patient's claims; accumulating all the patient's claims attributable to a root diagnosis over the entire continuum of care, and then grouping those claims by the specified measurement period; with the default measurement period being an annual period; organizing the eligibility files for any applicable health plan or other program in tables, and then determining whether each patient participated in that plan or program for the entirety of each measurement period; determining a risk score for each patient using the age, gender, diagnoses, and in some cases, drug prescriptions data contained in the claims; organizing the healthcare providers and intervention strategies in tables; tasking each provider that filed a claim grouped with a patient's root diagnosis with both: (1) that provider's claims grouped with that root diagnosis, and (2) all “downstream” claims from direct and indirect referrals of the patient made by that provider to other providers; sorting the providers into categories, such as: (1) primary care physicians (PCPs), (2) non-surgeon specialists, (3) surgeons, and (4) institutions, such as hospitals and out-patient centers; similarly sorting the claims by the intervention strategies for each root diagnosis and tasking each such strategy with both the direct claims of that intervention strategy and the indirect “downstream” claims stemming from it; determining per measurement period the risk-adjusted claims of each provider and/or intervention strategy to treat a patient with a particular root diagnosis by (1) combining all the patient's claims tasked to that provider and/or intervention strategy when treating that root diagnosis (including downstream costs), and (2) dividing those total costs by the patient's risk score; determining per measurement period the total risk-adjusted claims of each provider and/or intervention strategy to treat patients with a particular root 
Claim 1 also recites directing a person through the search engine to the providers and/or intervention strategies with the best outcome efficiencies for that person's particular problem (i.e. root diagnosis); filtering the results displayed via drop-down menus and/or similar techniques by variables, such as: (1) root diagnosis, (2) provider category, (3) geographic proximity, and (4) provider network (in-network versus in 

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].

The above claim, as a whole, is therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claim 1 recites a computing environment. This tool is only recited as a tool for performing steps of the abstract idea. The additional element therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Note that the additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional element does not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 
Thus, taken alone, the additional element does not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
Claim 2 recites the method of claim 1, as well as comprising: determining from the claims data the risk score of the patient or other individual using the search engine; and predicting the outcome efficiency of each provider and/or intervention strategy when treating that patient or other individual for a root diagnosis by multiplying the risk score of that patient or individual by the overall average outcome efficiency for that root diagnosis of the provider and/or intervention strategy. Each of these steps only serve to further limit or specify the features of independent claim 1, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.
Claim 3 recites, in part, the method of claim 2, as well as comprising: comparing the predicted outcome efficiency for the patient or other individual with the actual outcome efficiency achieved; employing regression analysis to modify the risk score (and/or components or subsets thereof) as they affect the root diagnosis, with the modifying factors deployed as additional elements in the prediction formula; and comparing the revised prediction to the actual outcome efficiency. Each of these steps only serve to further limit or specify the features of independent claim 1, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.

Claims 1-3 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 1 recites, in part, organizing medical and/or pharmacy claims in tables, including pooling claims from different sources; identifying the root diagnoses for each patient's claims. It is unclear if each claim within the medical and/or pharmacy claim table includes a patient identification, associating the patient’s claims with the medical and/or pharmacy claims. 
Claim 1 recites, in part, accumulating all the patient’s claims attributable to a root diagnosis over an entire continuum of care. The term "entire continuum of care" is a relative term which renders the claim indefinite. The term "entire continuum of care" is not defined by the claim, the specification does not 
Claim 1 recites, in part, accumulating all the patient's claims attributable to a root diagnosis over the entire continuum of care, and then grouping those claims by the specified measurement period, with the default measurement period being an annual period; organizing the eligibility files for any applicable health plan or other program in tables. It is unclear if the eligibility files are related to the accumulated patient’s claims or if the files are regarding insurance coverage eligibility. The Specification does not provide additional clarity (see the Detailed Description in ¶ 0029).
Claim 1 recites, in part, and in some cases, drug prescriptions data. The term "some cases" is a relative term which renders the claim indefinite. The term "some cases" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 recites, in part, tasking each provider that filed a claim grouped with a patient's root diagnosis and tasking each such strategy. It is unclear how “tasking” is to be performed or if the intended language is “assigning a task attribute” common in the art. No further explanation of tasking is offered in the Specification. 
Claims 1 recites, in part, similarly sorting the claims by the intervention strategies. The term “similarly" in is a relative term which renders the claim indefinite. The term "similarly" is indefinite since it was not clear what applicant intended to cover by the recitation "similarly" sorting (see MPEP § 2173.05(b)(III)(C) citing Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989).
The following limitations of claim 1 are indefinite as each limitation relates to dividing non-numerical attributes by an integer value. 
determining per measurement period the risk-adjusted claims of each provider and/or intervention strategy to treat a patient with a particular root diagnosis by: (1) combining 
determining per measurement period the total risk-adjusted claims of each provider and/or intervention strategy to treat patients with a particular root diagnosis by: (1) combining all the claims tasked to that provider and/or intervention strategy when treating root diagnosis (including downstream costs), and (2) dividing those total costs by the average risk score of the patients with that root diagnosis that the provider treated or who underwent that intervention strategy;
determining per measurement period the outcome efficiency for a provider and/or intervention strategy when treating a particular patient with a root diagnosis by taking the adjusted claims of that patient tasked to that provider and/or intervention strategy and dividing by the patient's number of functional days, which results in the adjusted claims cost per day to keep that patient functional; -AND-
determining per measurement period the average outcome efficiency for a provider and/or intervention strategy when treating a root diagnosis by taking the total adjusted claims tasked to that provider and/or intervention strategy when treating that diagnosis and dividing by the total functional days of all the patients that the provider treated for it or who underwent that intervention strategy.
It is unclear how the applicant intends to divide a list of adjusted claims within an attribute table by a numerical value or if the applicant intended the claim to include a numerical total count of the adjusted claims. 
Claim 1 recites, in part, all relevant measurement periods. The term "relevant" is a relative term which renders the claim indefinite. The term "relevant" is not defined by the claim, the specification does not 
Claims 1 recites, in part, and/or similar techniques by variables. The term “similar" in is a relative term which renders the claim indefinite. The term "similar" is indefinite since it was not clear what applicant intended to cover by the recitation "similar" techniques (see MPEP § 2173.05(b)(III)(C) citing Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989).
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 1, the phrase "for example" or “i.e.” renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 1 recites, in part, the following indefinite demonstrative limitations:
grouping those claims by the specified measurement period
dividing those total costs by the patient's risk score
dividing those total costs by the average risk score
determining whether each patient participated in that plan
tasking each provider that filed a claim (if referring to the provider, who would be more definite)  
(1) that provider's claims grouped with that root diagnosis
both the direct claims of that intervention strategy
claims tasked to that provider
when treating that root diagnosis
(1) combining all the claims tasked to that provider
average risk score of the patients with that root diagnosis that the provider treated or who underwent that
taking the adjusted claims of that patient tasked to that provider
cost per day to keep that patient functional
total adjusted claims tasked to that provider
treating that diagnosis
patients that the provider treated (if referring to the patients, who would be more definite) 
who underwent that intervention strategy 
best outcome efficiencies for that person's particular problem
treating patients with that diagnosis
each available intervention strategy for that diagnosis
While the use of demonstratives is not per se indefinite, the excessive use renders the claim (and subsequent dependent claims) indefinite as the words’ meaning depend on a particular frame of reference and cannot be understood without context. Examiner suggests employing language that uniquely identifies each element of the limitations and using the identifying language consistently throughout the claims. 
Claim 1 also recites the limitations:
identifying the root diagnosis (line 6)
over the entire continuum of care (line 7) 
grouping those claims by the specified measurement period (line 8)
organizing the eligibility files (line 11)
using the age, gender, diagnoses… (line 15)
organizing the healthcare providers and intervention strategies in tables (line 17)
the direct claims of that intervention strategy (line 27)
the indirect “downstream” claims stemming from it (line 28)
determining per measurement period the risk-adjusted claims (line 30)
dividing by those 
determining per measurement period the total risk-adjusted claims (line 36)
dividing by those total costs (line 40)
identifying from the claims the non-functional days (line 44)
determining the functional days (line 49)
determining the outcome efficiency for a provider (line 52) 
taking the adjusted claims (line 54)
which results in the adjusted claims cost per day (line 56)
determining per measurement period the average outcome efficiency (line 58)
There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rastogi (US Patent Application No. 2012/0116985)[hereinafter Rastogi] in view of IntegerHealth, QScore (WayBack Machine capture Aug 16, 2016) [hereinafter IntegerHealth] in further view of Norris et al. (US Patent App No 2015/0073943)[hereinafter Norris].
As per claim 1, Rastogi teaches on the following limitations of the claim:
organizing medical and/or pharmacy claims in tables, including pooling claims from different sources is taught in the Detailed Description in ¶ 0020-21 and ¶ 0059 (teaching on receiving and organizing claim data from a plurality of resources into tables);
with the default measurement period being an annual period is taught in the Detailed Description in ¶ 0044 (teaching on a measure time frame of a one year period);
organizing the eligibility files for any applicable health plan or other program in tables, and is taught in the Detailed Description in ¶ 0020-21, ¶ 0056, and ¶ 0059 (teaching on receiving and organizing claim data including insurance plan reimbursement data into tables);
organizing the healthcare providers and intervention strategies in tables is taught in the Detailed Description in ¶ 0020-21 and ¶ 0059 (teaching on receiving and organizing claim data from a plurality of resources into tables);
sorting the providers into categories, such as: (1) primary care physicians (PCPs), (2) non-surgeon specialists, (3) surgeons, and (4) institutions, such as hospitals and out-patient centers is taught in the Detailed Description in ¶ 0047 (teaching on grouping the providers based on practice specialty);
similarly sorting the claims by the intervention strategies for each root diagnosis and tasking each such strategy with both the direct claims of that intervention strategy and the indirect “downstream” claims stemming from it is taught in the Detailed Description in ¶ 0022-25 and ¶ 0037 (teaching on grouping the claims into episodes of case wherein an episode is a group of related (treated as synonymous to downstream or indirect) services to treat the disease condition);
determining per measurement period the risk-adjusted claims of each provider and/or intervention strategy to treat a patient with a particular root diagnosis by (1) combining all the patient's claims tasked to that provider and/or intervention strategy when treating that root diagnosis (including downstream costs), and (2) dividing those total costs by the patient's risk score is taught in the Detailed Description in ¶ 0034 and ¶ 0041-43 (teaching 
determining per measurement period the total risk-adjusted claims of each provider and/or intervention strategy to treat patients with a particular root diagnosis by (1) combining all the claims tasked to that provider and/or intervention strategy when treating that root diagnosis (including downstream costs), and (2) dividing those total costs by the average risk score of the patients with that root diagnosis that the provider treated or who underwent that intervention strategy is taught in the Detailed Description in ¶ 0034 and ¶ 0041-43 (teaching on aggregating the compliance scores for each episode of care for a provider treating a specific condition by calculating average of all compliance scores received by the provider for episodes associated with a specific condition);
identifying from the claims the non-functional days of each patient attributable to the root diagnosis during the measurement period; risk-adjusting the non-functional days by dividing them by the patient's risk score; determining the functional days for the patient by subtracting the adjusted non-functional days from the number of days in the measurement period is taught in the Detailed Description in ¶ 0046 and ¶ 0073 (teaching on adjusting the compliance score for the provider rating based on the patient hospital days per year (treated as synonymous to non-functional days) );
determining per measurement period the outcome efficiency for a provider and/or intervention strategy when treating a particular patient with a root diagnosis by taking the adjusted claims of that patient tasked to that provider and/or intervention strategy and dividing by the patient's number of functional days, which results in the adjusted claims cost per day to keep that patient functional is taught in the Detailed Description in ¶ 0046-48 and ¶ 0073 (teaching on normalizing the compliance score for the provider using non-
determining per measurement period the average outcome efficiency for a provider and/or intervention strategy when treating a root diagnosis by taking the total adjusted claims tasked to that provider and/or intervention strategy when treating that diagnosis and dividing by the total functional days of all the patients that the provider treated for it or who underwent that intervention strategy is taught in the Detailed Description in ¶ 0046-48 and ¶ 0073 (teaching on normalizing the compliance score for the provider using non-functional day parameters (here length of stay (L), and risk-adjusted avoidable days (A) wherein a hospital stay would necessarily lead to non-functional days));
ranking the providers by category and the intervention strategies for each root diagnosis based on their average outcome efficiencies over all relevant measurement periods—from the best with the lowest outcome efficiency, to the worst with the highest is taught in the Detailed Description in ¶ 0048 (teaching on ranking the providers for treating a specific condition in categories from lowest to highest outcome scores (here an inverse "grade" is provided, but represents the same categorical metric) );
directing a person through the search engine to the providers and/or intervention strategies with the best outcome efficiencies for that person's particular problem (i.e. root diagnosis) is taught in the Detailed Description in ¶ 0065-67, ¶ 0076, and ¶ 0071-72 (teaching on a search engine for directing users to providers with the highest outcome score categories for a particular condition);
filtering the results displayed via drop-down menus and/or similar techniques by variables, such as: (1) root diagnosis, (2) provider category, (3) geographic proximity, and (4) provider network (in-network versus in or out of network); and is taught in the Detailed Description 
filtering the results displayed based on the type of user: (1) for a plan, provider network, employer or other administrative user, the search engine displays the overall average outcome efficiency by root diagnosis of each healthcare provider treating patients with that diagnosis, and each available intervention strategy for that diagnosis, including configurations and subsets in various dashboards and reports is taught in the Detailed Description in ¶ 0051, ¶ 0065-68, ¶ 0071-72, ¶ 0076, and in the Figures at fig. 2 (teaching on displaying the quality rating and score for a specific disease for each healthcare provider to a plan administrator user); -AND-
(3) for patients and other individuals seeking treatment the search engine displays all the providers, including PCPs, with overall average outcome efficiencies better than a designated threshold (and may, or may not, display the overall average outcome efficiencies for the intervention strategies) is taught in the Detailed Description in ¶ 0067-68 and in the Figures at fig. 3 (teaching on only displaying to patients provider quality rating categories that meet a threshold minimum number of data points (here – “insufficient data”) to generate a score).
Rastogi fails to teach the following limitation of claim 1. IntegerHealth, however, does teach the following: 
a method of searching claims in a computing environment for the healthcare providers and/or intervention strategies with the best outcome efficiencies when treating a particular root diagnosis, comprising is taught in the § QScore stands for "Quality Score." and § Higher Quality @ Lower Costs (teaching on a computational environment for ranking healthcare 
identifying the root diagnoses for each patient's claims is taught in the § Calculate the QScore (teaching on organizing each outcome data set by medical issue (treated as synonymous to "root diagnosis"));
accumulating all the patient's claims attributable to a root diagnosis over the entire continuum of care, and then grouping those claims by the specified measurement period is taught in the § Measure All the Costs (teaching on grouping a patient's outcome related data from an entire episode of care for QScore analysis);
then determining whether each patient participated in that plan or program for the entirety of each measurement period is taught in the § Measure All the Costs (teaching on grouping a patient's outcome related data from an entire episode of care for QScore analysis);
determining a risk score for each patient using the age, gender, diagnoses, and in some cases, drug prescriptions data contained in the claims is taught in the § Calculate the QScore (teaching on utilizing a patient's prior diagnoses to generate a patient risk score for the risk adjustment); -AND-
tasking each provider that filed a claim grouped with a patient's root diagnosis with both: (1) that provider's claims grouped with that root diagnosis, and (2) all “downstream” claims from direct and indirect referrals of the patient made by that provider to other providers is taught in the § Measure All the Costs (teaching on including data of other associated cost generated by other providers to the originating provider).
One having ordinary skill in the art at the time the invention was filed would combine the provider quality scoring and searching system of Rastogi with the QScore including insurance coverage, grouping downstream costs, and a root diagnosis determination of IntegerHealth so that “plan participants see 
Rastogi and IntegerHealth fail to teach the following limitation of claim 1. Norris, however, does teach the following: 
(2) for PCPs and other providers using the search engine to make patient referrals or choose from several intervention strategies, the search engine displays; (A) a list of the surgeons, specialists and institutions with overall average outcome efficiencies better than a designated threshold, and/or (B) the possible intervention strategies and their overall average outcome efficiencies, and is taught in the Detailed Description in ¶ 0090-94 (teaching on only listing potential referral providers to another provider who meet a predetermined threshold value for a performance metric).
One having ordinary skill in the art at the time the invention was filed would combine the provider quality scoring and searching system of Rastogi and IntegerHealth with the provider referral view with a threshold filter of Norris so that the search outcome “may also be able to identify whether a first physician is making a referral to a second physician who is below-average experience in the type of medical services that the referral comprises, particularly if compared to other physicians referred to by the first physician or the first physician's peers” (Norris in the Detailed Description in ¶ 0093). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rastogi (US Patent Application No. 2012/0116985)[hereinafter Rastogi] in view of IntegerHealth, QScore (WayBack Machine capture Aug 16, 2016) [hereinafter IntegerHealth] in further view of Norris et al. (US Patent App No 2015/0073943)[hereinafter Norris] in further view of Lou et al. (US Patent App No 2019/0371450)[hereinafter Lou]. 

the method of claim 1, as well as comprising: determining from the claims data the risk score of the patient or other individual using the search engine; and is taught in the Figures at fig. 7 (teaching on collecting patient user data necessary to determine the user's individual risk score).
Rastogi, IntegerHealth, and Norris fail to teach the following; Lou, however, does disclose:
predicting the outcome efficiency of each provider and/or intervention strategy when treating that patient or other individual for a root diagnosis by multiplying the risk score of that patient or individual by the overall average outcome efficiency for that root diagnosis of the provider and/or intervention strategy is taught in the Summary in ¶ 0007 (teaching on utilizing a current patient's risk score to provide a predictive outcome value).
One having ordinary skill in the art at the time the invention was filed would combine the provider quality scoring and searching system of Rastogi, IntegerHealth, and Norris with the outcome prediction for a current patient user of Lou with the motivation of providing recommendations that are specific to the user’s health status so that the user may make an informed decision on the best care for him/her specifically (Lou in the Background in ¶ 0002).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rastogi (US Patent Application No. 2012/0116985)[hereinafter Rastogi] in view of IntegerHealth, QScore (WayBack Machine capture Aug 16, 2016) [hereinafter IntegerHealth] in further view of Norris et al. (US Patent App No 2015/0073943)[hereinafter Norris] in further view of Lou et al. (US Patent App No 2019/0371450)[hereinafter Lou] in further view of Geppert et al. (US Patent App No 2017/0053080)[hereinafter Geppert].

the method of claim 2, as well as comprising: comparing the predicted outcome efficiency for the patient or other individual with the actual outcome efficiency achieved; employing regression analysis to modify the risk score (and/or components or subsets thereof) as they affect the root diagnosis, with the modifying factors deployed as additional elements in the prediction formula; and comparing the revised prediction to the actual outcome efficiency, and then adjusting the modifying factors in a “loop” of neural network learning until the predicted outcome efficiency equals the actual outcome efficiency is taught in the Detailed Description in ¶ 0075, ¶ 0081-82, ¶ 0094, ¶ 0028 (teaching on utilizing trained forecasting models updated with new patient outcome data to improve the model's prediction accuracy).
One having ordinary skill in the art at the time the invention was filed would combine the provider quality scoring and searching system of Rastogi, IntegerHealth, Norris, and Lou with the model updating/training with new patient data of Geppert with the motivation of continually “evaluat[ing] the set of quality measures for the healthcare provider of interest” (Geppert in the Detailed Description in ¶ 0080).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626